Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on May 11th, 2022, which claims 1-18 have been presented for examination.

       Status of Claim
2.	Claims 1-18 are pending in the application and have been examined below, of which, claims 1 and 14 are presented in independent form.

    Priority
3.	This application is a CON of 17/742,178 filed on 05/11/2022.

   Information Disclosure Statement
4.	No Information Disclosure Statement has been filed in this application.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/742,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 17/742,178 recite the elements of claims 1-18 of the instant application 17/742,293.
8.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Both claim features of the instant application 17/742,293 and copending Application No. 17/742,178 can be compared as follows:

Instant Application
17/742,293
Copending Application No.
17/742,178

1. A content management system (CMS) configured for managing content types across multiple content spaces of the CMS, said CMS comprising at least one server computer, said at least one server computer being configured to implement the following method operations: 
    receiving, through a template creation interface, a selection of content types of a source content space; 
   generating a template having said selection of content types, and storing said template to a template library; 
   receiving a command to install the template into a destination content space; 
   responsive to said command, installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

2. The CMS of claim 1, wherein the method operations further include: 
   providing an editor interface of the CMS that enables access to edit content of the destination content space.

3. The CMS of claim 2, wherein the editor interface is configured to display the installed content types, and wherein said display includes a visual indicator that identifies the installed content types as being managed via the template.

4. The CMS of claim 2, wherein the method operations further include:
  receiving, through the editor interface of the CMS, a  command to create a content entry based on one of the installed content types; 
   responsive to the command to create the content entry, then generating and storing the content entry in the destination content space, said content entry having one or more fields as defined by the one of the installed content types.

5. The CMS of claim 3, wherein the method operations further include: further receiving through the editor interface of the CMS, input data for storage into the one or more fields of the content entry.

6. The CMS of claim 1, wherein installing the content types of the template includes performing a validation process to verify compatibility of the template with the destination content space.

7. The CMS of claim 6, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

8. The CMS of claim 6, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.


9. The CMS of claim 1, wherein the method operations further include: receiving a command to install a second template into the destination content space; responsive to said command to install the second template, installing content types of the second template into the destination content space, and establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template.

10. The CMS of claim 1, wherein the method operations further include: receiving a command to install the template into a second destination content space; responsive to said command, installing the content types of the template into the second destination content space, and establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template.

11. The CMS of claim 1, wherein the source content space, the template library, and the destination content space are part of a common domain defined for a customer of the CMS.

12. The CMS of claim 1, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.


13. The CMS of claim 1, wherein the template further defines one or more of webhooks, roles, or apps; and, 
further responsive to the command to install the template into the destination content space, then installing the webhooks, roles, or apps of the template into the destination content space.

14. A content management system (CMS) configured for managing content types across multiple content spaces of the CMS, said CMS comprising at least one server computer, said at least one server computer being configured to implement the following method operations: 
  receiving, through a template creation interface, a selection of content types of a source content space; 
  generating a template having said selection of content types, and storing said template to a template library; 
   receiving a command to install the template into a destination content space; 
   responsive to said command, performing a validation process to verify compatibility of the template with the destination content space; 
   responsive to successful verification of the compatibility of the template with the destination content space, then installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

15. The CMS of claim 14, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

16. The CMS of claim 14, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.


17. The CMS of claim 14, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.
18. The CMS of claim 17, wherein verifying compatibility includes verifying that installation of the template would not delete an existing content type for which there are existing content entries of the existing content type in the destination content space.
1. In a content management system (CMS), a method for managing content types across multiple content spaces, comprising: 
   

 
receiving, through a template creation interface, a selection of content types of a source content space; 
    generating a template having said selection of content types, and storing said template to a template library;
    receiving a command to install the template into a destination content space; 
    responsive to said command, installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

2. The method of claim 1, further comprising: 

   providing an editor interface of the CMS that enables access to edit content of the destination content space.

3. The method of claim 2, wherein the editor interface is configured to display the installed content types, and wherein said display includes a visual indicator that identifies the installed content types as being managed via the template.

4. The method of claim 2, further comprising:     

receiving, through the editor interface of the CMS, a command to create a content entry based on one of the installed content types; 
    responsive to the command to create the content entry, then generating and storing the content entry in the destination content space, said content entry having one or more fields as defined by the one of the installed content types.

5. The method of claim 3, further comprising: further receiving through the editor interface of the CMS, input data for storage into the one or more fields of the content entry.

6. The method of claim 1, wherein installing the content types of the template includes performing a validation process to verify compatibility of the template with the destination content space.

7. The method of claim 6, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

8. The method of claim 6, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

9. The method of claim 1, further comprising: 
    receiving a command to install a second template into the destination content space; 
   responsive to said command to install the second template, installing content types of the second template into the destination content space, and establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template.

10. The method of claim 1, further comprising: 
    receiving a command to install the template into a second destination content space; 
   responsive to said command, installing the content types of the template into the second destination content space, and establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template.


11. The method of claim 1, wherein the source content space, the template library, and the destination content space are part of a common domain defined for a customer of the CMS.

12. The method of claim 1, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

13. The method of claim 1, wherein the template further defines one or more of webhooks, roles, or apps; and, 
   further responsive to the command to install the template into the destination content space, then installing the webhooks, roles, or apps of the template into the destination content space.

14. In a content management system (CMS), a method for managing content types across multiple content spaces, comprising: 



   receiving, through a template creation interface, a selection of content types of a source content space; 
  generating a template having said selection of content types, and storing said template to a template library; 
   receiving a command to install the template into a destination content space; 
   responsive to said command, performing a validation process to verify compatibility of the template with the destination content space; 
   responsive to successful verification of the compatibility of the template with the destination content space, then installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

15. The method of claim 14, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

16. The method of claim 14, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

17. The method of claim 14, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

18. The method of claim 17, wherein verifying compatibility includes verifying that installation of the template would not delete an existing content type for which there are existing content entries of the existing content type in the destination content space.


9.	Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/742,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 17/742,316 recite the elements of claims 1-18 of the instant application 17/742,293.
10.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Both claim features of the instant application 17/742,293 and copending Application No. 17/742,316 can be compared as follows:

Instant Application
17/742,293
Copending Application No.
17/742,316

1. A content management system (CMS) configured for managing content types across multiple content spaces of the CMS, said CMS comprising at least one server computer, said at least one server computer being configured to implement the following method operations: 
    


receiving, through a template creation interface, a selection of content types of a source content space; 
   generating a template having said selection of content types, and storing said template to a template library; 
   receiving a command to install the template into a destination content space; 
   responsive to said command, installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

2. The CMS of claim 1, wherein the method operations further include: 
   providing an editor interface of the CMS that enables access to edit content of the destination content space.

3. The CMS of claim 2, wherein the editor interface is configured to display the installed content types, and wherein said display includes a visual indicator that identifies the installed content types as being managed via the template.


4. The CMS of claim 2, wherein the method operations further include:
  receiving, through the editor interface of the CMS, a  command to create a content entry based on one of the installed content types; 
   responsive to the command to create the content entry, then generating and storing the content entry in the destination content space, said content entry having one or more fields as defined by the one of the installed content types.

5. The CMS of claim 3, wherein the method operations further include: further receiving through the editor interface of the CMS, input data for storage into the one or more fields of the content entry.

6. The CMS of claim 1, wherein installing the content types of the template includes performing a validation process to verify compatibility of the template with the destination content space.


7. The CMS of claim 6, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

8. The CMS of claim 6, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

9. The CMS of claim 1, wherein the method operations further include: receiving a command to install a second template into the destination content space; responsive to said command to install the second template, installing content types of the second template into the destination content space, and establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template.


10. The CMS of claim 1, wherein the method operations further include: receiving a command to install the template into a second destination content space; responsive to said command, installing the content types of the template into the second destination content space, and establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template.

11. The CMS of claim 1, wherein the source content space, the template library, and the destination content space are part of a common domain defined for a customer of the CMS.


12. The CMS of claim 1, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

13. The CMS of claim 1, wherein the template further defines one or more of webhooks, roles, or apps; and, 
further responsive to the command to install the template into the destination content space, then installing the webhooks, roles, or apps of the template into the destination content space.

14. A content management system (CMS) configured for managing content types across multiple content spaces of the CMS, said CMS comprising at least one server computer, said at least one server computer being configured to implement the following method operations: 
  receiving, through a template creation interface, a selection of content types of a source content space; 
  generating a template having said selection of content types, and storing said template to a template library; 
   receiving a command to install the template into a destination content space; 
   responsive to said command, performing a validation process to verify compatibility of the template with the destination content space; 
   responsive to successful verification of the compatibility of the template with the destination content space, then installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

15. The CMS of claim 14, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

16. The CMS of claim 14, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

17. The CMS of claim 14, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

18. The CMS of claim 17, wherein verifying compatibility includes verifying that installation of the template would not delete an existing content type for which there are existing content entries of the existing content type in the destination content space.
1. A non-transitory computer readable medium having program instructions embodied thereon, said program instructions configured, when executed by at least one server computer, to cause said at least one server computer to perform a method implemented in a content management system (CMS) for managing content types across multiple content spaces, said method including the following method operations: 

receiving, through a template creation interface, a selection of content types of a source content space; 
generating a template having said selection of content types, and storing said template to a template library; 
receiving a command to install the template into a destination content space; 
responsive to said command, installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

2. The non-transitory computer readable medium of claim 1, wherein the method further includes: providing an editor interface of the CMS that enables access to edit content of the destination content space.

3. The non-transitory computer readable medium of claim 2, wherein the editor interface is configured to display the installed content types, and wherein said display includes a visual indicator that identifies the installed content types as being managed via the template.

4. The non-transitory computer readable medium of claim 2, wherein the method further includes: receiving, through the editor interface of the CMS, a command to create a content entry based on one of the installed content types; 
responsive to the command to create the content entry, then generating and storing the content entry in the destination content space, said content entry having one or more fields as defined by the one of the installed content types.

5. The non-transitory computer readable medium of claim 3, wherein the method further includes: further receiving through the editor interface of the CMS, input data for storage into the one or more fields of the content entry.

6. The non-transitory computer readable medium of claim 1, wherein installing the content types of the template includes performing a validation process to verify compatibility of the template with the destination content space.

7. The non-transitory computer readable medium of claim 6, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

8. The non-transitory computer readable medium of claim 6, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

9. The non-transitory computer readable medium of claim 1, wherein the method further includes: receiving a command to install a second template into the destination content space; 
responsive to said command to install the second template, installing content types of the second template into the destination content space, and establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template.

10. The non-transitory computer readable medium of claim 1, wherein the method further includes: receiving a command to install the template into a second destination content space; responsive to said command, installing the content types of the template into the second destination content space, and establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template.

11. The non-transitory computer readable medium of claim 1, wherein the source content space, the template library, and the destination content space are part of a common domain defined for a customer of the CMS.

12. The non-transitory computer readable medium of claim 1, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

13. The non-transitory computer readable medium of claim 1, wherein the template further defines one or more of webhooks, roles, or apps; and, further responsive to the command to install the template into the destination content space, then installing the webhooks, roles, or apps of the template into the destination content space.

14. A non-transitory computer readable medium having program instructions embodied thereon, said program instructions configured, when executed by at least one server computer, to cause said at least one server computer to perform a method implemented in a content management system (CMS) for managing content types across multiple content spaces, said method including the following method operations: 
receiving, through a template creation interface, a selection of content types of a source content space; 
generating a template having said selection of content types, and storing said template to a template library; 
receiving a command to install the template into a destination content space; 
responsive to said command, performing a validation process to verify compatibility of the template with the destination content space; responsive to successful verification of the compatibility of the template with the destination content space, then installing the content types of the template into the destination content space, and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.

15. The non-transitory computer readable medium of claim 14, wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template.

16. The non-transitory computer readable medium of claim 14, wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space.

17. The non-transitory computer readable medium of claim 14, wherein the installed content types enable content entries to be defined from the content types within the destination content space, the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined.

18. The non-transitory computer readable medium of claim 17, wherein verifying compatibility includes verifying that installation of the template would not delete an existing content type for which there are existing content entries of the existing content type in the destination content space.




Claim Objections
11.	Claims 7-8 and 15-16 are objected to because of the following informalities:  
Claims 7-8 and 15-16 recites the limitation "verifying compatibility" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1, 2, 4-6, 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadiya et al. (US Pub. No. 2022/0156456 – herein after Gadiya) in view of Newhouse et al. (US Pub. No. 2018/0189733 -- herein after Newhouse) and in view of Shailesh Kumar Shivakumar (Content Management System Architecture, 2016 – herein after Shivakumar).

Regarding claim 1. 
Gadiya discloses 
A content management system (CMS) (content management system – See Abstract) configured for managing content types across multiple content spaces of the CMS (User account database 316 can also include account management information, such as account type, e.g. free or paid; usage information for each user, e.g., file usage history; maximum storage space authorized; storage space used... the content items can be shared across multiple client devices of varying type, capabilities, operating systems, etc. The content items can also be shared across varying types of user accounts – See paragraphs [0032-0033]), said CMS comprising at least one server computer (Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items– See paragraphs [0049]), said at least one server computer being configured to implement the following method operations: 
receiving, through a template creation interface (the CMS may provide a choice of which set of fields to add to the template – See paragraphs [0088-0091]), a selection of content types of a source content space (User account database 316 can also include account management information, such as account type... maximum storage space authorized; storage space used; content storage locations.  An account can be used to store content items, such as collaborative content items, audio files, video files, etc., from one or more client devices associated with the account. Content items can be shared with multiple users and/or user accounts – See paragraph [0031-0033]); 
generating a template having said selection of content types (the CMS generates for display a prompt to generate a template for the first document. The CMS may generate a prompt as described in relation to FIG. 6. When the CMS receives a user selection of element 606, the CMS may generate for display a GUI 700 of FIG. 7. FIG. 7 illustrates a GUI of a fillable form that may be saved as a template – See paragraph [0088]), and storing said template to a template [library] (the CMS stores the template for future use – See paragraph [0075-0076]); 
receiving a command to install the template into a destination content space (a software package, such as an app on a smartphone or tablet computing device, can programmatically make calls directly to content management system 100, when a user provides credentials, to read, write, create, delete, share, or otherwise manipulate content. Similarly, the API can allow users to access all or part of content storage 318 through a web site – See paragraphs [0041-0042]. Based on receiving the command to generate the template, the CMS may generate the template with the set of overlaid fillable fields and store the template in association with the user account. The CMS may store the template together with other available templates and enable the user to select a template to use– See paragraph [0089]); 
responsive to said command, installing the content types of the template into the destination content space (Content items can be shared with multiple users and/or user accounts. In some implementations, sharing a content item can include associating, using sharing module 310, the content item with two or more user accounts and providing for user permissions so that a user that has authenticated into one of the associated user accounts has a specified level of access to the content item. That is, the content items can be shared across multiple client devices of varying type, capabilities, operating systems, etc. The content items can also be shared across varying types of user accounts – See paragraphs [0032-0033]; the CMS may store multiple sets of field types for the same document and select one set of field types. For example, if the CMS received the same document multiple times and different field types were added by the user, the CMS may have stored multiple sets of field types for the document – See paragraph [0090]), 
Gadiya does not disclose
and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template (.
Newhouse discloses 
and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template (to share a content item, sharing module 130 can be configured to generate a custom network address, such as a uniform resource locator (URL), which allows web browsers to access the content in content management system 106– See paragraph [0044].  project module 202 can be a software module installed and/or running on content management system 106. Project module 202 can manage project data (e.g., project members, links to project content, project tasks, etc.) associated with projects (e.g., project identifiers). Project module 202 can generate project views (e.g., graphical user interfaces) for presenting project data to a user (e.g., project member). Project module 202 can, for example, store content items and/or project data 204 associated with a project in content storage 160 – See paragraph [0069]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Newhouse’s teaching into Gadiya’s invention because incorporating Newhouse’s teaching would enhance Gadiya to enable to managing project data using links (e.g., instead of making copies of project data), the user device and/or the content management system servers are required to use fewer resources to store and manage project data as suggested by Newhouse (paragraph [0027])
Gadiya and Newhouse do not disclose
template library
Shivakumar discloses 
template library (Administrator copies the primary master site along with all templates, libraries, workflows, and components. Content templates are normally “owned” by the master site to ensure easier governance – See page 121).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Shivakuma’s teaching into Gadiya’s and Newhouse’s inventions because incorporating Shivakuma’s teaching would enhance Gadiya and Newhouse to enable to provide centralized authoring and deployment such as template design, libraries, workflow and components management as suggested by Shivakumar (page 121).

Regarding claim 2, the CMS of claim 1, wherein the method operations further include: 
Gadiya and Newhouse disclose
providing an editor interface of the CMS that enables access to edit content of the destination content space (The CMS may enable the user to edit the set of fields (e.g., move the fields on the document, add new fields, and/or remove fields) before saving the document with the new overlaid fillable fields. In some embodiments, one of the fields may be a signature field and the user may send out the document to be filled out and signed by other users of the CMS – Gadiya – paragraph [0005].  Changes or updates to content in the content storage 160 made through the web interface, such as making edits to text or media that are part of the content item, can be propagated to other client devices 102 authorized to access the content item. For example, multiple client devices 102, each with their own client software, can be associated with a single account and content items in the account can be synchronized between each of the multiple client devices 102– Newhouse --See paragraph [0039]).  

Regarding claim 4, the CMS of claim 2, wherein the method operations further include: 
Gadiya discloses
CTFLP00644PATENT APPLICATION receiving, through the editor interface of the CMS, a command to create a content entry based on one of the installed content types (Collaborative content items can be files that users can create and edit using a collaborative content items editor 270 and can contain collaborative content item elements. Collaborative content item elements may include any type of content such as text; images, animations, videos, audio, or other multi-media; tables; lists; references to external content – See paragraphs [004-0047]); 
responsive to the command to create the content entry, then generating and storing the content entry in the destination content space, said content entry having one or more fields as defined by the one of the installed content types (Collaborative content item elements can be associated with an author identifier, attributes, interaction information, comments, sharing users, etc. Collaborative content item elements can be stored as database entities, which allows for searching and retrieving the collaborative content items. As with other types of content items, collaborative content items may be shared and synchronized with multiple users and client devices 120, using sharing 310 and synchronization 312 modules of content management system 100. Users operate client devices 120 to create and edit collaborative content items, and to share collaborative content items with other users of client devices 120 – See paragraphs [0044-0047]).  

Regarding claim 5, the CMS of claim 3, wherein the method operations further include: 
Gadiya discloses
further receiving through the editor interface of the CMS, input data for storage into the one or more fields of the content entry (In addition to a content path and content pointer, a content entry in some configurations also includes user account identifier that identifies the user account that has access to the content item. In some example embodiments, multiple user account identifiers can be associated with a single content entry indicating that the content item has shared access by the multiple user accounts – See paragraphs [0044-0045]).  

Regarding claim 6, the CMS of claim 1,
Gadiya discloses
wherein installing the content types of the template includes performing a validation process to verify compatibility of the template with the destination content space (the CMS may compare the content of the documents and the location of that content within the documents – See paragraphs [0079-0080]).

Regarding claim 11, the CMS of claim 1, 
Shivakumar discloses
wherein the source content space, the template library, and the destination content space are part of a common domain defined for a customer of the CMS  (we can build robust CMS-based solution for various business domains. We will examine reference architectures for a customer experience platform, knowledge management system, and digital marketing platform – See page 137. Once the CMS is fully set up and customized, we can start developing more specific CMS components such as templates, workflow, a multi-site management module, DAM integration, etc. The first best step in architecting any system is to have a good understanding of applicable architecture patterns for the applicable solution domain– See pages 106 and Fig. 4.9).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Shivakuma’s teaching into Gadiya’s and Newhouse’s inventions because incorporating Shivakuma’s teaching would enhance Gadiya and Newhouse to enable to build CMS based solution for various business domain as suggested by Shivakumar (page 137).

Regarding claim 12, the CMS of claim 1, 
Gadiya and Newhouse discloses
wherein the installed content types enable content entries to be defined from the content types within the destination content space (Collaborative content item elements may include any type of content such as text; images, animations, videos, audio, or other multi-media; tables; lists; references to external content; programming code; tasks; tags or labels; comments; or any other type of content. Collaborative content item elements can be associated with an author identifier, attributes, interaction information, comments, sharing users, etc – Gadiya --See paragraphs [0044-0047].  The content management system can generate project view that presents various project items associated with the project in a convenient and easy to access graphical user interface. A project view can provide access to many different types of content items that may be stored in many different locations while simultaneously providing information about the users associated with a project and what actions these users have performed in relation to project items – Newhouse --See paragraphs [0004-0006]), the content entries being configured to have fields for entry of content data, said fields being defined in accordance with the content types from which said content entries are defined (A content entry in the content directory can also include a content pointer that identifies the location of the content item in content storage 318. For example, the content entry can include a content pointer designating the storage address of the content item in memory. In some example embodiments, the content entry includes multiple content pointers that point to multiple locations, each of which contains a portion of the content item – Gadiya --See paragraph [0044].  A database entry can be created joining an ID of the content item with an ID of the project. Because the content item can be stored separately from the content item reference –Newhouse – See paragraph [0136]).  

Regarding claim 13, the CMS of claim 1, 
Gadiya discloses 
wherein the template further defines one or more of webhooks, roles, or apps (the content stored by content management system include applications – See paragraph [0021]); and, 
further responsive to the command to install the template into the destination content space (Based on receiving the command to generate the template, the CMS may generate the template with the set of overlaid fillable fields and store the template in association with the user account. The CMS may store the template together with other available templates and enable the user to select a template to use – See paragraph [0089]), then installing the webhooks, roles, or apps of the template into the destination content space (the content stored by content management system 100 includes content items created by using third party applications, e.g., word processors, video and image editors, database management systems, spreadsheet applications, code editors, and so forth, which are independent of content management system 100 – See paragraph [0020-0021]).  

Regarding claim 14. 
Gadiya discloses 
A content management system (CMS) (content management system – See Abstract) configured for managing content types across multiple content spaces of the CMS (User account database 316 can also include account management information, such as account type, e.g. free or paid; usage information for each user, e.g., file usage history; maximum storage space authorized; storage space used... the content items can be shared across multiple client devices of varying type, capabilities, operating systems, etc. The content items can also be shared across varying types of user accounts – See paragraphs [0032-0033]), said CMS comprising at least one server computer (Collaborative content management system 130 can include various servers for managing access and edits to collaborative content items– See paragraphs [0049]), said at least one server computer being configured to implement the following method operations: 
receiving, through a template creation interface (the CMS may provide a choice of which set of fields to add to the template – See paragraphs [0088-0091]), a selection of content types of a source content space (User account database 316 can also include account management information, such as account type... maximum storage space authorized; storage space used; content storage locations. An account can be used to store content items, such as collaborative content items, audio files, video files, etc., from one or more client devices associated with the account. Content items can be shared with multiple users and/or user accounts– See paragraph [0031-0033]); 
generating a template having said selection of content types (the CMS generates for display a prompt to generate a template for the first document. The CMS may generate a prompt as described in relation to FIG. 6. When the CMS receives a user selection of element 606, the CMS may generate for display a GUI 700 of FIG. 7. FIG. 7 illustrates a GUI of a fillable form that may be saved as a template – See paragraph [0088]), and storing said template to a template [library] (the CMS stores the template for future use – See paragraph [0075-0076]); 
receiving a command to install the template into a destination content space (Based on receiving the command to generate the template, the CMS may generate the template with the set of overlaid fillable fields and store the template in association with the user account. The CMS may store the template together with other available templates and enable the user to select a template to use– See paragraph [0089]); 
responsive to said command, performing a validation process to verify compatibility of the template with the destination content space (determine whether the document includes content that matches the content of a document previously processed by the CMS in association with the user account.  Examiner respectfully notes that the user account database includes the storage space, etc.  – See paragraphs [0066-0067]);
responsive to successful verification of the compatibility of the template with the destination content space (The CMS may also determine that the previously processed document was subsequently adapted by a user of the user account – See paragraphs [0067-0069]), then installing the content types of the template into the destination content space (the metadata may include a link or another pointer to where the data structure(s) corresponding to the fields are stored.  Documents that are received by the CMS (e.g., in association with a user account) and are stored – See paragraph [0067-0069]), 
Gadiya does not disclose
and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template.
Newhouse discloses 
and establishing a link between the destination content space and the template such that the installed content types are identified as being managed via the template (to share a content item, sharing module 130 can be configured to generate a custom network address, such as a uniform resource locator (URL), which allows web browsers to access the content in content management system 106– See paragraph [0044].  project module 202 can be a software module installed and/or running on content management system 106. Project module 202 can manage project data (e.g., project members, links to project content, project tasks, etc.) associated with projects (e.g., project identifiers). Project module 202 can generate project views (e.g., graphical user interfaces) for presenting project data to a user (e.g., project member). Project module 202 can, for example, store content items and/or project data 204 associated with a project in content storage 160 – See paragraph [0069]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Newhouse’s teaching into Gadiya’s invention because incorporating Newhouse’s teaching would enhance Gadiya to enable to managing project data using links (e.g., instead of making copies of project data), the user device and/or the content management system servers are required to use fewer resources to store and manage project data as suggested by Newhouse (paragraph [0027])
Gadiya and Newhouse do not disclose
template library
Shivakumar discloses 
template library (Administrator copies the primary master site along with all templates, libraries, workflows, and components. Content templates are normally “owned” by the master site to ensure easier governance – See page 121).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Shivakuma’s teaching into Gadiya’s and Newhouse’s inventions because incorporating Shivakuma’s teaching would enhance Gadiya and Newhouse to enable to provide centralized authoring and deployment such as template design, libraries, workflow and components management as suggested by Shivakumar (page 121).

Regarding claim 17, recites the limitations as rejected claim 12 above.

Regarding claim 18, the CMS of claim 17, 
Newhouse  discloses 
wherein verifying compatibility includes verifying that installation of the template would not delete an existing content type for which there are existing content entries of the existing content type in the destination content space (Generally, content management system 106 can determine whether there is some overlap in people (e.g., members), content, and/or subject matter between the currently selected project and a candidate project suggestion. If an overlap exists, then content management system 106 can provide the candidate project suggestion as a project suggestion to CMS client 242 and CMS client 242 can present the project suggestion to the user on graphical element 502. The user can select a project suggestion to add or link the suggested project to the current project 340 – See paragraphs [0110-0111 and 0132-0136]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Newhouse’s teaching into Gadiya’s  invention because incorporating Newhouse’s teaching would enhance Gadiya to enable to provide the storage location of a content item that does not affect whether it is associated with the project as suggested by Newhouse (Abstract).

13.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadiya and Newhouse and Shivakuma as applied to claim 2 above, and further in view of Lodhia et al. (US Pub. No. 2020/0097719 – herein after Lodhia).

Regarding claim 3, the CMS of claim 2, 
Lodhia discloses 
wherein the editor interface is configured to display the installed content types, and wherein said display includes a visual indicator that identifies the installed content types as being managed via the template (The content identifiers 415 in this example include text, for example, “img” (or “I” or “image”, or other similar variant) to indicate an image content type and “T” (or “text”, or “txt”, or other variant) to identify a text content type.... For example, the “x” symbol may indicate an image content type and a line (or squiggly lines) to identify a text content type – See paragraphs [0037-0039]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lodhia’s teaching into Gadiya’s and Newhouse’s and Shivakuma’s inventions because incorporating Lodhia’s teaching would enhance Gadiya and Newhouse and Shivakuma to enable to build a template within the automation building tool using a programming language or visual tools as suggested by Lodhia (paragraphs [0023-0025]).

14.	Claim(s) 7-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadiya and Newhouse and Shivakuma  as applied to claim 6 and 14 respectively above, and further in view of Chen et al. (WO 2019/096086 A1 – herein after Chen).

Regarding claim 7, the CMS of claim 6, 
Chen discloses
wherein verifying compatibility includes verifying that no existing content types of the destination content space have the same name as any of the content types of the template (The file may be determined to be the same file according to the file name. For example, if the received file is "Enterprise AA Quoted Quote.xls", the file named "Enterprise AA Quote.xls" in the local storage space may be searched for automatic implementation – See page 15).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Gadiya’s and Newhouse’s and Shivakuma’s inventions because incorporating Chen’s teaching would enhance Gadiya and Newhouse and Shivakuma to enable to determine the same file according to the file name as suggested by Chen (page 15).

Regarding claim 8, the CMS of claim 6, 
Chen discloses
wherein verifying compatibility includes verifying that installing the content types of the template into the destination content space would not exceed a number of content types allowed in the destination content space (the rights information of the user in the group is not necessarily related to the organizational structure, such as separately set. Permission information, temporarily set permission information, permission information with space or time conditions, etc., are not limited in this specification – See pages 7-8).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Gadiya’s and Newhouse’s and Shivakuma’s inventions because incorporating Chen’s teaching would enhance Gadiya and Newhouse and Shivakuma to enable to match the permission information in the shared space as suggested by Chen (page 1).

Regarding claim 9, the CMS of claim 1, wherein the method operations further include:
 Gadiya discloses
CTFLP00645PATENT APPLICATIONreceiving a command to install a second template into the destination content space (Based on receiving the command to generate the template, the CMS may generate the template with the set of overlaid fillable fields and store the template in association with the user account. The CMS may store the template together with other available templates and enable the user to select a template to use– See paragraph [0089]); 
responsive to said command to install the second template, installing content types of the second template into the destination content space (Examiner respectfully notes that templates include first template and second template – See summary and paragraph [0089].  The CMS may store multiple sets of field types for the same document and select one set of field types. For example, if the CMS received the same document multiple times and different field types were added by the user, the CMS may have stored multiple sets of field types for the document – See paragraph [0090]), and 
Gadiya does not discloses
establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template.  
Chen discloses
establishing a link between the destination content space and the second template such that the installed content types of the second template are identified as being managed via the second template (the server may send the access link of the shared content to the target user, so that the target user can share the share through the access link. The content is accessed, for example, the access link may be a storage path of the shared content – See page 15).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Gadiya’s and Newhouse’s and Shivakuma’s inventions because incorporating Chen’s teaching would enhance Gadiya and Newhouse and Shivakuma to enable to target users who also view, edit, and other shared content to facilitate project collaboration such as cross-group as suggested by Chen (page 16).

Regarding claim 10, the CMS of claim 1, wherein the method operations further include:
Gadiya discloses
receiving a command to install the template into a second destination content space (Examiner respectfully notes that each of user accounts include a content space.  The second user account includes a second content space.  Based on receiving the command to generate the template, the CMS may generate the template with the set of overlaid fillable fields and store the template in association with the user account. The CMS may store the template together with other available templates and enable the user to select a template to use– See paragraph [0089]); 
responsive to said command, installing the content types of the template into the second destination content space (the CMS may store multiple sets of field types for the same document and select one set of field types. For example, if the CMS received the same document multiple times and different field types were added by the user, the CMS may have stored multiple sets of field types for the document – See paragraph [0090]), 
Gadiya does not discloses
establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template.  
Chen discloses
establishing a link between the second destination content space and the template such that the installed content types of the second destination content space are identified as being managed via the template (the shared content may be directly sent to the target user; or the access link of the shared content may be sent to the target user, so that the target user can access the shared content through the access link – See page 10; in response to the detected user operation, sending an access request for the community-related shared space to the server, so that the server determines that the shared space matches according to the user's rights information in the community– See page 11).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Gadiya’s and Newhouse’s and Shivakuma’s inventions because incorporating Chen’s teaching would enhance Gadiya and Newhouse and Shivakuma to enable to target users who also view, edit, and other shared content to facilitate project collaboration such as cross-group as suggested by Chen (page 16).

Regarding claim 15, recites the limitations as rejected claim 7 above.
Regarding claim 16, recites the limitations as rejected claim 8 above.

       Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Didrickson et al. (US Pub. No. 2022/0036311 A1) discloses providing locations in collaborative content items where users may store reusable components. When editing a collaborative content item, a user may select a portion, fragment or section of the collaborative content item content and save that as a reusable component. The reusable component is saved in a reusable component catalog. Other users may then insert the same component from the reusable component catalog t into their collaborative content items. When the component in the catalog is updated, other collaborative content items in the collaborative content management system that use that component are automatically updated as well – See Abstract and specification for more details.
Hollis et al. (US Pub. No. 2015/0156226 A1) discloses the systems and methods may be implemented by software designed for users such as, for example, small businesses, to manage and implement an online digital strategy. A digital web-based platform, for example, may be used to establish and expand the online presence of a brand. In some aspects, the systems and methods may be implemented to publish, syndicate, and monetize content in an automated and seamless manner from a single interface as well as to monitor and respond to information relevant to such content – See Abstract.
Bakthavachalam et al. (US Pub. No. 2014/0201686 A1) discloses method for streamlined graphical user interface navigation includes collecting, by a processor, a plurality of requirements, creating, by the processor, a plurality of content space specification files that includes the plurality of requirements, processing, by the processor, the plurality of content space specification files to generate a plurality of user stories and mapping the user stories to a plurality of graphical user interface panels – See Abstract and specification for more details.
Krassner et al. (US Pub. No. 2009/0265243 A1) discloses a system and method for creation, distribution and tracking of advertising via electronic networks, enabling creation of advertisements using licensed third party content and placement of said ads at desired network locations, utilizing an auction of ad spaces based on bids placed by advertisers to have their ads displayed at such location – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192